Citation Nr: 0614595	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  01-09 605	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to a higher rating for a low back disability, 
residuals of a compression fracture at L-1, evaluated as 30-
percent disabling prior to May 12, 2000, and as 
50-percent disabling since.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
July 1965 and from June 1975 to July 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina, which increased from 30 to 50 percent the 
rating for the veteran's low back disability - effective 
from May 12, 2000.  The RO denied his claims for service 
connection for hearing loss and tinnitus.  He subsequently 
withdrew his appeal concerning the tinnitus claim.

In September 2003, the Board remanded the remaining claims 
for a higher rating for the low back disability and for 
service connection for hearing loss to the RO (via the 
Appeals Management Center (AMC) in Washington, DC), for 
additional development and consideration.  And in its 
February 2005 decision, the AMC granted service connection 
for bilateral hearing loss and assigned an initial 
noncompensable (i.e., 0 percent) rating effective May 12, 
2000.  The veteran has not appealed either the initial rating 
or effective date assigned for the hearing loss -- so this 
claim has been resolved and is no longer before the Board.  
See, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
However, the AMC continued the denial of a higher rating for 
his low back disability, as indicated in its February 2005 
supplemental statement of the case (SSOC), and returned this 
claim to the Board for further appellate review.

In April 2006, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of this proceeding is on file.  



Unfortunately, still further development of the evidence is 
required before the veteran's claim for a higher rating for 
the low back disability can be decided.  So this claim is 
again being REMANDED to the RO via the AMC in Washington, DC.  
VA will notify him if further action is required on his part.

As a final preliminary matter, the record indicates the 
veteran has alleged on several instances that his service-
connected low back disability renders him unable to remain 
gainfully employed, including as first stated in February 
2002 correspondence, and as most recently alleged during his 
April 2006 hearing.  These statements raise an informal claim 
for a total disability rating based on individual 
unemployability (TDIU).  See, e.g., Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  But this additional claim is not 
currently before the Board, so it is referred to the RO for 
appropriate development and consideration.  Note also that, 
if this issue is found to be inextricably intertwined with 
the increased rating claim on appeal, the claims should be 
considered together to avoid piecemeal adjudication of these 
matters.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  


REMAND

The Board notes at the outset that the VCAA became effective 
on November 9, 2000, and this law prescribed several 
essential requirements regarding VA's duty to notify and 
assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

At present, the veteran has already received various notice 
letters in connection with his claim for a higher rating for 
his low back disability, which addressed the relevant 
provisions of the VCAA and its attendant duty to notify and 
assist.  In particular, letters issued in May 2001 by the RO, 
and more recently in April 2004 by the AMC, informed him of 
additional evidence needed to substantiate his claim -- and 
moreover, as to the mutual obligation between himself and VA 
to obtain medical evidence pertaining to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  But 
he has not yet received notice of the degree of disability 
and effective date elements of the claim on appeal, 
consistent with the recent holding in Dingess/Hartman.  So he 
should be provided a supplemental notice letter that includes 
a discussion of these specific elements.  
  
Additionally, further VA examination is warranted in this 
case, primarily for the purpose of addressing the complete 
symptoms and manifestations associated with the service-
connected low back disability.  The veteran's low back 
disability, by way of relevant history, has been evaluated 
under the provisions of Diagnostic Codes (DCs) 5285-5292 for 
the residuals of a vertebral fracture at L-1, which in part 
considers the extent he has resulting limitation of motion.  
As discussed below, however, there is reason to suggest that 
other impairment characterized by intervertebral disc 
syndrome (IVDS) is also a component of his service-connected 
low back disability.  With this in mind, it first warrants 
mentioning that the legal criteria for the evaluation of IVDS 
underwent an initial revision effective September 23, 2002, 
codified at 38 C.F.R. § 4.71a, DC 5293 (2003) ("the revised 
criteria").  And effective September 26, 2003, VA revised 
the section of the rating schedule that addresses 
disabilities of the spine -- to include, again, the 
provisions for evaluating IVDS.  See 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243.  

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  See VAOGCPREC 11-97 (Mar. 25, 1997).        
In the event that the amended regulation is more favorable to 
the claimant, the retroactive reach of this regulation is 
governed by 38 U.S.C. § 5110(g), which provides that VA may 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, 
too, 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  So in 
considering this case, each version of the revised rating 
criteria may be applied prospectively, but not before the 
effective date of the enactment of that provision.  

On review of the evidence obtained thus far, the veteran has 
recently undergone a May 2004 orthopedic examination which 
provided sufficient findings concerning the extent of 
limitation of motion in the lumbosacral spine.  This 
information was also to a degree of detail that was 
responsive to the recent September 26, 2003 revision in 
rating criteria, which included the criteria for limited 
mobility of the spine.  The limitation of motion identified 
was found to be directly associated with the residuals of an 
L-1 fracture, the injury which has been deemed service-
connected.  Significantly, though, the record further 
reflects a post-service history of a herniated disc at L4-L5 
due to a separate injury, and thus presents the issue of 
whether the symptoms of this subsequent condition may 
reasonably be distinguished from the service-connected 
condition (which the May 2004 examiner addressed, at the 
Board's request in the prior September 2003 remand).  In this 
respect, note that VA must be able to distinguish, by 
competent medical opinion, between the signs and symptoms 
attributable to service-connected disability from those that 
are not; and where this is not possible, reasonable doubt 
must be resolved in the veteran's favor and the symptoms in 
question must be considered part and parcel of the service-
connected disability.  See, e.g., Mittleider v. West,                  
11 Vet. App. 181, 182 (1998).  

In the report of his May 2004 examination, it was indicated 
the veteran's nonservice-connected injury to the L4-L5 
vertebrae involving a herniated disc caused him ongoing pain 
and discomfort on an intermittent basis, with radicular-type 
symptoms to the lower extremities.  Thus, there is at minimum 
a condition associated with this injury consisting of or 
substantially similar to IVDS.  Then, in addressing the 
potential relationship between this disc-related 
manifestation and service-connected disability, the examiner 
noted as his impression that the veteran clearly had two 
separate back problems -- but, that he did not believe it was 
possible to fully separate the two conditions.  These lumbar 
conditions (compression fracture at L1-2 with degenerative 
osteoarthritis, and history of a herniated disc at L4-5) were 
considered cumulative, with one worsening the other.  
According to the examiner, a severe injury in one part of the 
lumbar spine and surgery to correct the same, resulted in an 
increased likelihood of further injury affecting the lumbar 
spine.

Based on the above, there is a reasonable basis upon which to 
find that veteran's disc condition at L4-5, though at a 
separate region of the spine, may constitute a manifestation 
resulting substantially from the original service-connected 
disability.  See e.g., 38 C.F.R. § 3.310(a) (2005) (providing 
for service connection on a secondary basis, for disability 
caused or proximately due to nonservice-connected 
disability).  Since the VA examiner was unable to quantify 
the extent to which IVDS-related symptoms involving L4-5 were 
due to the service-connected condition itself (instead of 
related to the veteran's post-service injury), the evidence 
obtained thus far suggests this condition should be 
attributed to the service-connected disability at issue, when 
reasonable doubt is resolved in the veteran's favor.  See 
Mittleider, 11 Vet. App. at 182.       



Hence, the veteran should be scheduled for another VA 
orthopedic examination to evaluate the severity of his low 
back disability, and including with consideration of the 
rating criteria for all applicable time periods with regard 
to disabilities of the spine (as well as the criteria that 
pertains to IVDS).  This should include findings as to any 
additional neurological component of his low back disability, 
such as radiculopathy to the lower extremities, which is 
relevant to the first revised version of the criteria for 
IVDS (effective from September 23, 2002 to September 26, 
2003) under which that condition may be evaluated based on 
incapacitating episodes, or the combined effect of orthopedic 
and neurological impairment -- and as indicated, this 
specific criteria may be applied from September 23, 2002, 
onward to the present.  See VAOPGCPREC 7-2003.  Also, the 
veteran has alleged during the April 2006 hearing that his 
low back disability has undergone an increase in severity 
since the date of previous examination in 2004, so the 
requested examination will provide more contemporaneous 
findings regarding this condition.  See Young v. Gober, 17 
Vet. App. 460 (2000); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to any further adjudication 
of the claim on appeal for a higher 
rating for the low back disability 
(rated as 30-percent disabling prior to 
May 12, 2000, and as 50-percent 
disabling since), send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
correspondence, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation 
of the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  Obtain all additional records 
pertaining to the veteran's outpatient 
treatment through the Charleston VA 
Medical Center (VAMC) since March 2005.  
Then associate all records obtained 
with his claims file.  

3.  Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected low back disability, 
previously diagnosed as the residuals 
of a compression fracture at L-1 (and 
for which one or more doctors also have 
stated the vertebrae affected consisted 
of L1-L2).

The claims folder must be made 
available to the designated examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder for the veteran's pertinent 
medical history, to include both the 
report of the previous May 2004 
examination and a complete copy of this 
remand.  All necessary testing should 
be done, to include specifically range 
of motion studies (measured in degrees, 
with normal range of motion specified), 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms 
"flare-up" or when the lumbar spine is 
subject to repetitive motion over a 
period of time.  And this determination 
also should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion loss due to these 
factors.

The examiner should comment on whether 
the veteran has disc disease 
(intervertebral disc syndrome (IVDS)) 
affecting L4-5 or any other region of 
the lumbosacral spine, as part and 
parcel of the service-connected 
residuals of a compression fracture at 
L-1.  In making this determination, if 
the examiner finds that intervertebral 
disc syndrome is a distinct condition, 
but nonetheless is unable to 
distinguish the symptoms of that 
condition from those due to service-
connected disability, then reasonable 
doubt is resolved in the veteran's 
favor and his disc-related condition 
may be considered part and parcel of 
his underlying service-connected 
disability (in accordance with 
Mittleider v. West, 11 Vet. App. 181, 
182 (1998)).   

If the veteran does have intervertebral 
disc syndrome as part of his service-
connected disability, the examiner 
should describe the severity of it and 
indicate whether there have been 
incapacitating episodes (and, if so, 
the total duration of them during the 
past 12 months).  The examiner also 
should discuss the severity of any 
associated neurological impairment, 
that is, aside from any orthopedic 
impairment shown.




Additionally, the examiner is requested 
to comment on whether the veteran is 
incapable of securing and maintaining 
substantially gainful employment due to 
his service-connected low back 
disability.  In offering this opinion, 
the examiner must consider the degree 
of interference with ordinary 
activities, including capacity for 
employment, caused solely by the 
service-connected low back disability, 
as distinguished from any nonservice-
connected physical condition.  

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.  Then readjudicate the claim for a 
higher rating for the low back 
disability (evaluated as 30-percent 
disabling prior to May 12, 2000, and as 
50-percent disabling since then), based 
on the additional evidence obtained.  
In adjudicating this claim, the RO 
should indicate its consideration of 
the applicable versions of the rating 
criteria for disease and injuries 
affecting the spine (including with 
regard to the evaluation of IVDS) set 
forth at 38 C.F.R. § 4.71a, DCs 5235 
to 5243.  If the claim is not granted 
to the veteran's satisfaction, prepare 
an SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



